Name: Commission Regulation (EEC) No 2493/89 of 14 August 1989 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 238/40 Official Journal of the European Communities 15. 8 . 89 COMMISSION REGULATION (EEC) No 2493/89 of 14 August 1989 altering the export refunds on cereals and on wheat or rye flour, groats and meal export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1834/89 (2), and in particular the fifth subpara ­ graph of Article 16(2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EEC) No 2468/89 (3) ; Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 2468/89 to the information known to the Commission that the Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2468/89 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein. Article 2 This Regulation shall enter into force on 15 August 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 27. 6. 1989, p. 1 . (3) OJ No L 234, 11 . 8 . 1989, p. 42. 15. 8 . 89 Official Journal of the European Communities No L 238/41 ANNEX to the Commission Regulation of 14 August 1989 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) Product code Destination (') Amount of refund 0709 90 60 000 . 0712 90 19 000   1001 10 10 000 06 95,00 07 95,00 02 0 1001 10 90 000 01 10,00 1001 90 91 000 06 32,00 \ 02 0 1001 90 99 000 04 20,00 05 20,00 02 10,00 1002 00 00 000 03 20,00 I 05 20,00 02 10,00 1003 00 10 000 06 45,00 02 0 1003 00 90 000 04 35,00 02 0 1004 00 10 000 01 0 100400 90 000 01 0 1005 10 90 000   1005 90 00 000 03 40,00 I 02 0 1007 00 90 000   1008 20 00 000   1101 00 00 110 01 45,00 1101 00 00 120 01 45,00 1101 00 00 130 01 39,00 1101 00 00 150 01 36,00 1101 00 00 170 01 33,00 1101 00 00180 01 30,00 1101 00 00190   1101 00 00 900   1102 10 00 100 01 45,00 11021000200 01 45,00 110210 00 300 01 45,00 110210 00 500 °1 45,00 1102 10 00 900  1103 11 10 100 01 157,00 1103 11 10 200 01 149,00 1103 11 10 500 01 133,00 1103 11 10900 01 125,00 1103 11 90 100 01 ! 45,00 1103 11 90 900   No L 238/42 Official Journal of the European Communities 15. 8 . 89 (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein, 04 Switzerland, Austria, Liechtenstein, Ceuta and Melilla, 05 Zone II b), 06 Turkey, 07 Algeria. NB : The zones are those defined in Commission Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977, p. 53), as last amended by Regulation (EEC) No 296/88 (OJ No L 30, 2. 2. 1988, p. 9).